NOTE: ThiS order is n011precedentia1.
United States Court of Appeals
for the FederaI Circuit
PS CHEZ SIDNEY, L.L.C.,
Plaintiff-Appellee,
V.
UNITED STATES INTERNATIONAL TRADE
COMMISSION,
Defendant-Appellant,
and
UNITED STATES CUSTOMS SERVICE,
Defen,dant-Appellant,
and
c11AwF1SH PR0cEsS0Rs ALL1ANcE,
Defen,dant-Appellant,
and
COMMISSIONER BOB ODOM
AND LOUISIANA DEPARTMENT OF
AGRICULTURE AND FORES'I`RY,
Defendants.
2008-1526, -1527, -1534
Appea1S &01:n the United States C0urt of Internati0na1
Trade in case n0. 02-00635, Judge Evan J. Wa1lach.

PS CHEZ SIDNEY V. USITC
2
ON MOTION
ORDER
The United States Internati0na1 Trade C0mmissi0n
moves for a 35-day extension of time, until March 11,
2011, to file its brief
Acc0rding1y,
I'r ls ORDERE1) THAT:
The motion is granted
FEB 03 2011
CCI
s21
Date
Wi11iam E. Br0wn, Esq.
Frank1in E. White, Jr., Esq.
Patrick V. Gal1agher, Esq.
Wi11 E. Le0na1'd, Esq.
FOR THE COURT
/s/ J an H0rba1yj
J an H0rba1y
C1erk
LED
F APP£ALs Fo
mi c\RculT
FEB 63 2011
F
...¢P
§§
l'Fl
s§1'
.lAN HORBALY
Cl.EH(